DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 SEP 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 07 SEP 2022.  The amendment has been entered.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 DEC 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marcadal ‘336 (U.S. PGPub 2004/0009336) in view of Wu ‘092 (U.S. PGPub 2005/0045092).
Claim 1 – Marcadal ‘336 teaches a method of forming a metal-containing nitride film containing silicon (PG 0026, TiSiN), the method comprising:
supplying a metal-containing gas (PG 0029, e.g. TDMAT) into a processing container in which a substrate is accommodated (PG 0027);
supplying a silicon-containing gas into the processing container (PG 0033, e.g. silane); and
supplying a nitrogen-containing gas into the processing container (PG 0031, e.g. ammonia),
wherein a series of processes is repeated m times (where m is an integer of one or more) (PG 0035, PG 0043).
Marcadal ‘336 does not expressly teach that the series of processes comprises a process in which a TiSi layer is formed by repetition of a cycle which comprises the supplying the metal-containing gas and the supplying the silicon-containing gas, followed by forming a TiSiN layer by nitriding the TiSi layer, wherein the Ti-Si cycle is repeated two or more times (n times) and the entire Ti-Si-N deposition process is repeated at least one time (m times) [the embodiment above introduces them in the order titanium – nitrogen – silicon].  Marcadal ‘046 teaches that the deposition cycle to form TiSiN films can comprise one pulse of each of the three precursors in any order (PG 0046).  For a three precursor system where all precursors are separate, there are six potential orders of precursor (e.g. Ti-N-Si, Ti-Si-N, Si-N-Ti, Si-Ti-N, N-Ti-Si, and N-Si-Ti).  Therefore, the reference teaches that a combination of titanium, silicon, and nitrogen precursors are required to form a TiSiN film, and for the case of three discrete precursors, Examiner finds that there are six predictable potential solutions (discussed above).  Based on these teachings and findings, Examiner finds that it would have been obvious to select a Ti-Si-N precursor introduction cycle.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  See further 2143.I.E.  Regarding the value of n, once nitrogen is chosen as the last precursor, PG 0042-0043 and 0046 render obvious a process where there are at least two sequences of titanium precursor and silicon precursor, in that order, before the final introduction of nitrogen precursor.  Therefore, n>=2 is obvious.  PG 0043 further teaches that deposition supercycles may be repeated an arbitrary number of times to obtain a desired film thickness; therefore, m>=1 is obvious.
Marcadal ‘336 does not expressly teach that the substrate is adjusted to a predetermined temperature within the claimed range.  Examiner notes references to temperature at PG 0027 and 0047.  The temperature range disclosed at PG 0047 is expressly an exemplary embodiment (“One exemplary process…”, beginning of PG 0047).  Examiner holds that the temperature range disclosed at PG 0027 is also an exemplary embodiment based on the broader teachings of the same paragraph (“The process chamber conditions, such as, for example, the temperature and pressure are adjusted to enhance the adsorption of process gases on the substrate.”).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Wu ‘092 is drawn to the formation of metal silicon nitride layers on substrates by ALD processes (PG 0037), where the metal may be e.g. titanium (PG 0039) and where the metal silicon nitride layer may be formed by desired combinations of ternary layers, metal silicide layers, and metal nitride layers (PG 0039, 0043, 0044, 0046).  The process occurs in the temperature range of 100 – 500 degrees Celsius and at a pressure of 5 torr or less (PG 0038).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Marcadal ‘336 to perform ALD deposition of TiSiN using the temperature parameters of Wu ‘092, as Marcadal ‘336 wants to form TiSiN films by ALD and teaches that temperature is an adjustable parameter in the process and Wu ‘092 teaches that TiSiN films can be formed by ALD processes at temperatures between 100 and 500 degrees Celsius.  Since Wu ‘092 teaches that TiSiN films can be successfully formed by ALD processes in these temperature ranges, there is a reasonable expectation of success if this temperature range is applied to the formation of TiSiN films by ALD in the process of Marcadal ‘336.
The temperature range of Wu ‘092 overlaps the claimed range (400-500 degrees Celsius is the overlap).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the temperature range disclosed in Wu ‘092 that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 2 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 1, wherein an execution time of the supplying the metal-containing gas is equal to or approximate to an execution time of the supplying the silicon-containing gas (Marcadal ‘336 PG 0036, all precursor pulses in a cycle may have the same duration; Marcadal ‘336 PG 0040, pulse durations may be equal in different cycles).
Claim 3 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 2, wherein the metal-containing gas is a gas selected from a group consisting of tetrakis dimethylamido titanium (TDMAT) and tetrakis diethylamido titanium (TDEAT) (Marcadal ‘336 PG 0029).
Claim 4 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 3, wherein the silicon-containing gas is a gas selected from a group consisting of silane (SiH4), disilane (Si2H6), chlorosilane (ClH3Si), and dichlorosilane (DCS: SiH2Cl2) (Marcadal ‘336 PG 0033).
Claim 5 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 4, wherein the nitrogen-containing gas is a gas selected from a group consisting of ammonia (NH3), hydrazine (N2H4), and monomethylhydrazine (MMH) (Marcadal ‘336 PG 0031). 
Claim 6 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 5, further comprising purging the processing container between the supplying the metal-containing gas and the supplying the silicon-containing gas, between the supplying the silicon-containing gas and the supplying the nitrogen-containing gas, and between the supplying the nitrogen-containing gas and the supplying the metal-containing gas (Marcadal ‘336 PG 0035, carrier gas stream between every precursor introduction). 
Claim 7 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 6, wherein the metal-containing nitride film containing silicon is a TiSiN film (Marcadal ‘336 PG 0026, 0027, 0043).
Claim 8 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 1, wherein the metal-containing gas is a gas selected from a group consisting of tetrakis dimethylamido titanium (TDMAT) and tetrakis diethylamido titanium (TDEAT) (Marcadal ‘336 PG 0029).
Claim 9 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 1, wherein the silicon-containing gas is a gas selected from a group consisting of silane (SiH4), disilane (Si2H6), chlorosilane (ClH3Si), and dichlorosilane (DCS: SiH2Cl2) (Marcadal ‘336 PG 0033).
Claim 10 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 1, wherein the nitrogen-containing gas is a gas selected from a group consisting of ammonia (NH3), hydrazine (N2H4), and monomethylhydrazine (MMH) (Marcadal ‘336 PG 0031).
Claim 11 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 1, further comprising purging the processing container between the supplying the metal-containing gas and the supplying the silicon-containing gas, between the supplying the silicon-containing gas and the supplying the nitrogen-containing gas, and between the supplying the nitrogen-containing gas and the supplying the metal-containing gas (Marcadal ‘336 PG 0035, carrier gas stream between every precursor introduction).
Claim 12 – Marcadal ‘336 / Wu ‘092 renders obvious the method of Claim 1, wherein the metal-containing nitride film containing silicon is a TiSiN film (Marcadal ‘336 PG 0026, 0027, 0043).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 07 SEP 2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marcadal ‘336 in view of Wu ‘092.
Applicant argues, and Examiner agrees, that Marcadal ‘336 does not expressly teach or suggest a temperature in the claimed range.  Therefore, Examiner withdraws the previous rejection based solely on Marcadal ‘336.  Upon further search and consideration, Examiner cites Wu ‘092 to address the claimed temperature.  Examiner notes that both references want to form TiSiN films by ALD processes, that Marcadal ‘336 expressly considers temperature to be an adjustable parameter, and that Wu ‘092 expressly teaches that films can be formed at 500 degrees Celsius.  Examiner therefore finds a reasonable expectation of success if the process of Marcadal ‘336, which also wants to form TiSiN films by ALD processes, is performed at the temperature conditions of Wu ‘092.
The remainder of Applicant's arguments filed 07 SEP 2022 have been fully considered but they are not persuasive.
Applicant further argues that the amendments to Claim 1 overcome the teachings of Marcadal ‘336.  Examiner respectfully disagrees with the arguments not addressed above.
Applicant argues unexpected and beneficial results based on the particular repetition of the Ti-Si sequence at Pages 8-10.  Examiner notes that the argued advantages imputed to Claim 1 discussed at Pages 8-10 are not supported by evidence that is commensurate with the scope of the claims.  The cited resistivity improvement is discussed at PG 0071 of the instant specification; the cited film forming rate improvement is discussed at PG 0072-0073 of the instant specification; the cited low temperature dependency is discussed at PG 0076 of the instant specification.  Claim 1 as presented is open to any metal-containing gas, any silicon-containing gas, and any nitrogen containing gas as precursors.  There are no limits on flow rates or flow times for these precursors.  The TiSi cycle must be repeated two or more times, and the TiSiN supercycle must be repeated at least once.  By comparison, the data provided in the specification is limited solely to TiCl4, SiH4, and NH3 as precursors (PG 0062 onward), with SiH4 flow conditions of 10-500 sccm for 0.05 to 1 second (PG 0063).  There is no express disclosure of TiCl4 or NH3 flow rates or flow times in the Evaluation section.  Further, the specific TiSi cycle is repeated 3 times (PG 0064), but there is no express disclosure of how many times the supercycle is repeated.  It is not clear from the presented data that the imputed beneficial effects apply across the entire breadth of Claim 1 as currently presented.
Applicant argues (Pages 9-10) that Marcadal ‘336 teaches away from the claimed temperature range at PG 0027 and 0047.  Examiner respectfully disagrees.  The temperature range disclosed at PG 0047 is expressly an exemplary embodiment (“One exemplary process…”, beginning of PG 0047).  Examiner holds that the temperature range disclosed at PG 0027 is also an exemplary embodiment based on the broader teachings of the same paragraph (“The process chamber conditions, such as, for example, the temperature and pressure are adjusted to enhance the adsorption of process gases on the substrate.”).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, combination with a second reference which successfully shows film formation by a comparable process at a different temperature is held as proper.
Examiner notes that Marcadal ‘336 expressly teaches that precursors can be introduced in any desired order (PG 0046) and that subsets of precursors may be repeated to control the gradation of composition in the coating (e.g. PG 0042, multiple repetitions of Ti-N before pulsing Si).  Examiner maintains that this renders obvious a base precursor order of Ti-Si-N and further renders obvious multiple depositions of Ti-Si before nitridation to form a TiSi-rich film.
Applicant does not separately argue any of Claims 2-12.  In the absence of an argument which shows how the claim language overcomes the cited prior art, Examiner maintains the propriety of the rejections of Claims 2-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712